

117 S2826 IS: Restricting Taliban Critical Mineral Trade Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2826IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Marshall (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions with respect to Chinese and Russian companies that sign contracts or otherwise do business with the Taliban in strategic resource sectors, and for other purposes.1.Short titleThis Act may be cited as the Restricting Taliban Critical Mineral Trade Act.2.Imposition of sanctions with respect to Chinese and Russian companies that sign contracts or otherwise do business with the Taliban in strategic resource sectors(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any covered foreign entity that, on or after the date of the enactment of this Act—(1)signs a contract with the Taliban with respect to a strategic resource sector; or(2)otherwise agrees to do business with the Taliban in a strategic resource sector.(b)Sanctions(1)Blocking of property(A)In generalThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a covered foreign entity described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out subparagraph (A) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of that section. (C)ImplementationThe President may exercise all authorities under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this paragraph.(2)Inclusion on entity listThe President shall include any covered foreign entity described in subsection (a) on the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations.(c)DefinitionsIn this section:(1)Covered foreign entityThe term covered foreign entity means—(A)an entity organized under the laws of the People's Republic of China or the Russian Federation, including any jurisdiction within either such country; or(B)a significant subsidiary (as defined in section 210.1–02(w) of title 17, Code of Federal Regulations, or successor regulations) of an entity described in subparagraph (A).(2)Critical mineralThe term critical mineral means a critical mineral—(A)included in the final list of critical minerals published by the Secretary of the Interior in the Federal Register on May 18, 2018 (83 Fed. Reg. 23295); or(B)as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).(3)Strategic resource sectorThe term strategic resource sector means a sector of the economy relating to trade or investment in any critical mineral.(4)United States personthe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; and(B)an entity organized under the laws of the United States or any jurisdiction within the United States (including any foreign branch of such an entity).